 



Exhibit 10.3
GUARANTEE
The undersigned hereby irrevocably and unconditionally guarantees, as a primary
obligor and not merely as a surety, to Sigma Opportunity Fund, LLC (“Buyer”),
its successors and assigns, the full and prompt payment of all amounts owing
under the Note and any and all other sums and charges payable by Berliner
Communications, Inc. (the “Company”) to Buyer pursuant to the Transaction
Documents, and the full performance and observance of all of the covenants,
terms, conditions and agreements to be performed and observed by the Company
pursuant to the terms of the Transaction Documents.
This Guaranty is an absolute and unconditional guaranty of payment and
performance. It shall be enforceable against the undersigned without the
necessity of any suit or proceeding on the part of Buyer against the Company or
any other party.
Except for the right to receive notice of default by the Company, the
undersigned waives any necessity of notice of nonpayment, nonperformance or
nonobservance by the Company of any term or provision of any of the Transaction
Documents. This Guaranty shall not be discharged by reason of any assignment or
modification of the Transaction Documents or by any waiver or forbearance of the
Buyer of any of the terms of the Transaction Documents, the notice of all of
which the undersigned hereby waives.
The undersigned acknowledges that it will receive substantial direct and
indirect benefits from the transactions contemplated by the Transaction
Documents and that execution and delivery of this Guarantee is a condition to
the obligation of Buyer to consummate the transactions contemplated by the
Transaction Documents. The undersigned represents and warrants to Buyer that it
has all right, power and authority to enter into this Guarantee and perform its
obligations hereunder and that this Guarantee constitutes the legal, valid and
binding obligation of the undersigned, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency, and other similar laws of
general application affecting the rights of creditors and by general equitable
principles.
Capitalized terms used herein without definition are used as defined in the Note
Purchase Agreement, dated December 29, 2006, between Berliner Communications,
Inc. and Buyer.
Dated: December 29, 2006

 



--------------------------------------------------------------------------------



 



            BCI COMMUNICATIONS, INC.
      By:   /s/ Richard B. Berliner         Name:   Richard B. Berliner       
Title:   Chief Executive Officer     

Accepted and Agreed:
SIGMA OPPORTUNITY FUND, LLC

         
By:
  /s/ Thom Waye
 
Name: Thom Waye    
 
  Title: Managing Partner    

 